DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 26 May 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 March 2022 was filed after the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, the limitation “a watch” recited on line 1 is unclear. This limitation is unclear because Claim 1, from which Claim 9 depends from also recites “a watch”, so it is not clear if “a watch” recited in Claim 9 is the same watch or different than the watch originally recited in Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cronin et al. US 2018/0078181, in view of Montantes US 2018/0133537.
Regarding Claim 1, Cronin teaches a method for managing electrical consumption of a watch (smart watch, refer to [0005]) comprising: 
identifying a need to charge an accumulator (battery) of the watch (220, fig. 2B, an exemplary chart 240 illustrating an exemplary full battery charge level 241, an exemplary current battery charge level 242, and a distance between these representing electrical charge required 220 from an energy harvester circuit for an exemplary battery at the illustrated current battery charge level to reach the full battery charge level, and refer to [0055]); and 
charging said accumulator through guided actuation of a control member (the wearable device can tell the user that, based on his/her historical energy generation, the user needs to expend 1274 calories in order to generate 3198 mAh of energy and recharge the device to a full battery charge, refer to [0058]) of an electrical energy generation mechanism (harvesting circuit, wearing positions may increase the energy production of the harvesting circuits on the device thereby providing an advantage in recharge time necessary to recharge the power storage unit, refer to [0061]) of the watch when the need to recharge is identified, 
wherein the charging comprises visual and/or audio guidance in the actuation of the control member of the electrical energy generation mechanism (display, refer to [0069]; and audio, refer to [0088]),
wherein the control member is movable relative to a body of the watch (The wearable device may include one or more energy harvesting circuits 125 which each motion-based (e.g., piezoelectric circuits); fitness activities that allow the energy harvesting circuit to produce motion-based energy such as with a piezoelectric energy harvesting circuit, refer to [0044] and [0060]).
Cronin however is silent regarding charging said accumulator through guided movement, by a user, of a control member in kinematic connection to an electrical generator of an electrical energy generation mechanism.
Montantes teaches charging said accumulator (rechargeable battery 210, fig. 2) through guided movement (LED readout 440, fig. 4 and refer to [0059]), by a user (user, refer to [0059]), of a control member (controller 230, fig. 2) in kinematic connection to an electrical generator of an electrical energy generation mechanism (kinetic power harvesting circuit 208, fig. 2), and the charging step further comprises providing visual and/or audio guidance to the user regarding the guided movement of the control member relative to the body of the watch (LED readout 440, fig. 4; In embodiments in which kettlebell 400 includes an alphanumeric readout to display messages (not shown) and refer to [0059] and [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the method as taught by Montantes with the method for managing electrical consumption of a watch of Cronin in order to improve the efficiency of the charging the watch.
Regarding Claim 3, the combination of Cronin and Montantes teaches all of the limitations of Claim 1 above and further teaches wherein the step of providing the guidance comprises generating information instructing the user to move the control member (data points and historical data, refer to [0066] of Cronin and user interface, refer to [0034] of Montantes).
Regarding Claim 4, the combination of Cronin and Montantes teaches all of the limitations of Claim 1 above and further teaches wherein the step of generating the information further comprises generating said information, which includes a distance of displacement and/or a time required for movement of the control member to meet the identified need to recharge.(time, refer to [0062] of Cronin).
Regarding Claim 5, the combination of Cronin and Montantes teaches all of the limitations of Claim 2 above and further teaches wherein the step of providing the guidance further comprises providing said generated information to the user of the watch with visual guide elements and/or a sound interface of said watch. (display, refer to [0069]; and audio, refer to [0088] of Cronin; and [0059] and [0060] of Montantes).
Regarding Claim 6, the combination of Cronin and Montantes teaches all of the limitations of Claim 1 above and further teaches wherein the identifying step further comprises periodically determining a charge level of the accumulator (refer to [0070] of Cronin; and [0049] of Montantes).
Regarding Claim 7, the combination of Cronin and Montantes teaches all of the limitations of Claim 1 above and further teaches wherein the identifying step further comprises: evaluating the electrical consumption of a first function performed by the watch, or evaluating the electrical consumption of a second function to be performed by the watch. (refer to [0070] of Cronin; and [0049], [0054], and [0059] of Montantes).
Regarding Claim 8, the combination of Cronin and Montantes teaches all of the limitations of Claim 7 above and further teaches wherein the identifying step further comprises periodically determining a charge level of the accumulator and transmitting an audio message and/or a visual message to the user of the watch prompting the user to charge the accumulator. (visual, fig. 4 and refer to [0069]-[0073] of Cronin; and [0059] and [0060] of Montantes).
Regarding Claim 9, the combination of Cronin and Montantes teaches all of the limitations of Claim 1 above and further teaches a watch, comprising circuitry configured to implement the method according to claim 1. (smart watch, refer to [0005] of Cronin; and fig. 2 of Montantes).
Regarding Claim 10, the combination of Cronin and Montantes teaches all of the limitations of Claim 1 above and further teaches a non-transitory computer-readable medium storing a computer program comprising program code instructions for the execution of the steps of the method according to claim 1. when said computer program is executed by processing circuitry of the watch (refer to [0047] of Cronin; and [0038], [0039], [0043], [0053], [0065], [0069] and [0073] of Montantes).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cronin et al. US 2018/0078181, in view of Montantes US 2018/0133537, in view of Inoue US 2016/0252883.
Regarding Claim 11, the combination of Cronin and Montantes teaches all of the limitations of Claim 1 above, however is silent wherein the control member is a bezel of the watch and the charging step further comprising providing the guidance, which instructs the user regarding a distance to move the bezel.
www teaches wherein the control member is a bezel of the watch. and the charging step further comprising providing the guidance, which instructs the user regarding a distance to move the bezel (refer to [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the bezel as taught by www with the method for managing electrical consumption of a watch of the combination of Cronin and Montantes in order to provide an additional control option for charging the watch.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
21 October 2022


/DANIEL KESSIE/Primary Examiner, Art Unit 2836